Name: Commission Delegated Regulation (EU) 2019/840 of 12 March 2019 amending Delegated Regulation (EU) 2018/273 as regards the importation of wine originating in Canada and exempting retailers from holding an inward and outward register
 Type: Delegated Regulation
 Subject Matter: trade;  America;  European construction;  beverages and sugar;  distributive trades;  executive power and public service;  international trade;  tariff policy;  trade policy
 Date Published: nan

 24.5.2019 EN Official Journal of the European Union L 138/74 COMMISSION DELEGATED REGULATION (EU) 2019/840 of 12 March 2019 amending Delegated Regulation (EU) 2018/273 as regards the importation of wine originating in Canada and exempting retailers from holding an inward and outward register THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 89(a) and Article 147(3)(d) thereof, Whereas: (1) Commission Delegated Regulation (EU) 2018/273 (2) establishes rules for the application of Regulation (EU) No 1308/2013 with regard to the accompanying documents for release of imported wine products into free circulation in the Union. (2) Article 23 of the Agreement concluded between the European Union and Canada concerning trade in wines and spirits (3) (the Agreement) provides that wine originating in Canada, which is produced under the supervision and control of one of the competent bodies listed in Annex VI to the Agreement, may be imported in accordance with the simplified certification provisions provided for under Union rules. According to Article 26 of Delegated Regulation (EU) 2018/273, wine producers in third countries may draw up and sign the certification document where they are individually authorised to do so by one of the competent bodies of those third countries and are subject to inspection by the latter. In order to implement Article 23 of the Agreement, Delegated Regulation (EU) 2018/273 should be amended to include a provision allowing the use of the simplified procedure laid down in Article 26 of that Regulation for the import of wines originating in Canada into the Union. (3) Pursuant to Article 147(2) of Regulation (EU) No 1308/2013, natural or legal persons holding wine products in the exercise of their trade are to keep an inward and outward register in respect of those products. Delegated Regulation (EU) 2018/273 lays down exemptions from this obligation with regard to certain categories of operators. The purpose of those exemptions is to free the operators selling or holding stocks of small quantities of wine products from a disproportionate administrative burden. However, retailers, whose business activity by definition includes the sale of wine and must in small quantities, are not covered by the exemptions. (4) Commission Regulation (EC) No 436/2009 (4), which was repealed by Delegated Regulation (EU) 2018/273, exempted retailers from the obligation of keeping an inward and outward register. The obligation to keep an inward and outward register constitutes a significant administrative burden for retailers, while restoring the exemption for retailers does not prevent a satisfactory level of traceability of wine products. It is therefore appropriate to amend Delegated Regulation (EU) 2018/273 to exempt retailers from the obligation of keeping an inward and outward register. (5) Given that this Regulation restores the exemption previously granted under Regulation (EC) No 436/2009, it should be avoided that retailers are subject to the obligation of keeping an inward and outward register for the period between the entry into force of Delegated Regulation (EU) 2018/273 and the entry into force of this Regulation. Therefore and in the interest of legal certainty, the exemption should apply retroactively, as from the entry into force of Delegated Regulation (EU) 2018/273, HAS ADOPTED THIS REGULATION: Article 1 Delegated Regulation (EU) 2018/273 is amended as follows: (1) in Article 28(1), the following point (c) is added: (c) retailers.; (2) Section B of Part IV of Annex VII is replaced by the following: B. List of third countries referred to in Article 26:  Australia  Canada  Chile  United States of America. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 1(1) shall apply from 3 March 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 March 2019. For the Commission The President Jean-Claude JUNCKER (1) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agriculture products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671). (2) Commission Delegated Regulation (EU) 2018/273 of 11 December 2017 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards the scheme of authorisations for vine plantings, the vineyard register, accompanying documents and certification, the inward and outward register, compulsory declarations, notifications and publication of notified information, and supplementing Regulation (EU) No 1306/2013 of the European Parliament and of the Council as regards the relevant checks and penalties, amending Commission Regulations (EC) No 555/2008, (EC) No 606/2009 and (EC) No 607/2009 and repealing Commission Regulation (EC) No 436/2009 and Commission Delegated Regulation (EU) 2015/560 (OJ L 58, 28.2.2018, p. 1). (3) Agreement between the European Community and Canada on Trade in Wines and Spirit Drinks of 16 September 2003 (the 2003 Wines and Spirit Drinks Agreement) as amended and incorporated into the Comprehensive Economic and Trade Agreement (CETA) between Canada, of the one part, and the European Union and its Member States, of the other part (OJ L 11, 14.1.2017, p. 23). (4) Commission Regulation (EC) No 436/2009 of 26 May 2009 laying down detailed rules for the application of Council Regulation (EC) No 479/2008 as regards the vineyard register, compulsory declarations and the gathering of information to monitor the wine market, the documents accompanying consignments of wine products and the wine sector registers to be kept (OJ L 128, 27.5.2009, p. 15).